Citation Nr: 1431715	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic renal failure, to include as secondary to posttraumatic stress disorder (PTSD) and medication therefor.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic renal failure as a result of treatment at a VA medical center (VAMC) with lithium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 and August 2008 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in St. Petersburg, Florida.

The Veteran requested a Travel Board hearing, which was scheduled for September 2009 at the RO located in St. Petersburg, Florida, but the Veteran failed to appear and has not asserted good cause for such failure.  Therefore, his request for a Board hearing is considered withdrawn.

An August 2012 Board decision reopened the Veteran's previously denied claim for service connection for chronic renal failure, and remanded that claim as well as the Veteran's other 38 U.S.C.A. § 1151 claim on appeal herein for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The Board notes that in light of the more recent medical evidence of record showing that the Veteran's diagnosed renal condition has advanced from renal insufficiency to renal failure, the Board has re-termed the issues on appeal as involving renal failure rather than renal insufficiency.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for chronic renal failure as a result of treatment at a VAMC with lithium is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

Chronic renal failure was first manifested many years after the Veteran's service and has not been medically related to his service; nor was it caused or aggravated by a service-connected disability, to include PTSD and medication therefor.


CONCLUSION OF LAW

Service connection for chronic renal failure is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With regard to the Veteran's claim for service connection for chronic renal failure, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

The Board finds that May 2008 and July 2009 notice letters satisfied the duty to notify provisions.  The letters informed the Veteran of what information or evidence was needed to support his claim, including claims based on secondary service connection, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notices included notice of how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  The Veteran's claim was readjudicated most recently in January 2013, such that any issue as to the timeliness of the notices is harmless.  The August 2012 Board remand directed that the Veteran be provided with a new VCAA notice, and that it include a request that he identify any outstanding treatment records for VA to obtain.  The Board acknowledges that a September 2012 letter was sent to the Veteran that included a request that he identify any outstanding treatment records, but did not again notify him of the evidence necessary to substantiate his claim and so forth.  Nevertheless, the Board finds that such omission was harmless in light of the fact the Veteran was already notified of the evidence necessary to substantiate his claim, which evidence he was responsible for submitting, and which evidence VA would obtain by way of the notice letters listed above.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives and that VA's duty to assist has been satisfied, and another remand to send the Veteran a duplicative notice under the VCAA would only serve to unnecessarily delay a final decision on his claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also finds that VA's duty to assist has also been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have all been associated with the claims file.  He has not identified any outstanding records for VA to obtain.

VA's duty to assist also generally includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An August 2004 VA medical opinion was provided.  Because, however, the August 2004 VA examiner did not address aggravation, the Veteran's claim was remanded by the Board in August 2012 so that a VA examination could be performed.  Pursuant to the Board's remand directive, an October 2012 VA examination was performed, which report addressed all of the questions posed by the Board, and that included adequate rationales for the conclusions therein.  Based thereon, the Board finds that the October 2012 VA examination report is adequate upon which to base a decision with regard to the Veteran's claim, and that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a prescribed time period.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  A veteran may also establish service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2013).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran essentially claims that he has chronic renal failure secondary to lithium medication that he asserts was prescribed to him by VA clinicians for the treatment of his service-connected PTSD.  Notably, he does not contend, nor does the record suggest, that his disability is directly due to service.  Service treatment records are negative for any renal problems.  Thus, the analysis below focuses on the Veteran's contention of secondary service connection.

By way of background, private treatment records dated from March 1982 to around July 1989 reflect that the Veteran was treated by Dr. F.R. of the Lakeview Center for diagnosed bipolar disorder, and that lithium was prescribed for treatment.  See also Lakeview Center records, January 1991.  Private facility records during that period of time likewise reflect multiple hospitalizations for diagnosed bipolar disorder, and treatment with lithium.  See, e.g., records dated from March 1982, March 1983, December 1987.  VA treatment records dated from October 1989 to August 1996 likewise reflect that the Veteran was followed at the VA medical center in Pensacola, Florida for diagnosed bipolar disorder and prescribed lithium for treatment.  See, e.g., records dated in October 18, 1989, December 1992, November 1993, November 1995.  The claims file includes records of several VA blood and urine lab reports from that period, which include results of blood creatine and lithium levels and urine protein.  See, e.g., records dated in April 1994 and August 1996.  An August 1996 VA treatment record reflects that the Veteran discontinued care at the VA medical center.  Subsequent private treatment records from Dr. R. of Columbia Behavioral dated from September 1996 to April 2000 reflect that the Veteran continued to be followed for diagnosed bipolar disorder, and that he was prescribed lithium for treatment until October 1996, when a urinalysis showed a specific gravity (SG) of 1.005.  An April 1998 record reflects that the Veteran requested to restart lithium, but Dr. R. advised against it and pointed out that the reason it was discontinued was due to potential problems with renal function.  A July 1998 record reflects that the Veteran reported difficulty obtaining VA benefits, and his diagnoses were then noted as bipolar disorder and "probable element of PTSD as well," which diagnoses were changed to just bipolar disorder and PTSD in October 1998.  An October 1998 VA treatment record reflects that the Veteran resumed treatment at the VA medical center in Pensacola, Florida, and reported a history of bipolar disorder and PTSD.  His diagnoses were continued, but no lithium was prescribed.  Subsequent records reflect that the Veteran has continued to be followed for bipolar disorder and PTSD, but no lithium was ever prescribed.

Meanwhile, the Board notes that VA treatment records reflect that hypercholesterolemia was diagnosed in July 1990, and hypertension was diagnosed in December 1996 after a history of several elevated blood pressure readings (the record notes that he was referred for evaluation for his blood pressure).  

A December 2002 VA treatment record reflects that chronic renal insufficiency was diagnosed based on a renal ultrasound and laboratory reports.  The physician noted that the etiology was multifactorial including his history of hypertension, smoking, Lithium therapy, and taking NSAIDs.

An August 2004 VA medical opinion was obtained.  The examiner reviewed the claims file and essentially opined that the Veteran was prescribed lithium in the past for his bipolar disorder, not his PTSD, and that his then-chronic renal insufficiency could have been caused by his used of NSAIDs, high blood pressure, and long-term lithium use.

As noted in the VCAA section above, because the August 2004 VA medical opinion was inadequate, a new October 2012 VA examination was provided.   The October 2012 VA examiner opined that the Veteran's renal condition was not etiologically related to his active service, and that it was not caused or aggravated by his PTSD or any medical treatment for his PTSD.  The VA examiner reasoned in part that the lithium prescription was solely for the treatment of the Veteran's bipolar disorder from 1982 until approximately 1996, which the examiner noted is a condition distinct from his PTSD.  Rather, the VA examiner explained that the Veteran's renal condition was most likely caused by the Veteran's multiple risk factors including hypertension, smoking, hypercholesterolemia, and lithium nephrotoxicity.

In light of the above opinion of the October 2012 VA examiner, the Board finds that the preponderance of the evidence is against finding that the Veteran's chronic renal failure is related to his active service.  The Board notes that the October 2012 VA examiner's opinion is uncontroverted by any of the medical evidence of record, and the examiner provided an adequate rationale for his conclusions.

Similarly, in light of the above October 2012 VA examiner's opinion, the Board finds that the preponderance of the evidence is against finding that the Veteran's chronic renal failure was caused or aggravated by his service-connected PTSD or any medication therefor.  

The Board emphasizes that there is no evidence of record tending to indicate that the Veteran's chronic renal insufficiency and later renal failure may have been caused by the Veteran's active service or caused or aggravated by his service-connected PTSD, except for the Veteran's own assertions that his renal condition was caused by lithium that he asserts was prescribed to treat his PTSD.  As shown above, however, the Veteran was prescribed lithium to treat his bipolar disorder between 1982 and 1996, which was prior to any diagnosis of PTSD (which was not diagnosed until 1998), and the October 2012 VA examiner likewise opined that the Veteran was never prescribed lithium to treat his PTSD (but rather, it was treatment for his bipolar disorder).  To the extent that the Veteran nevertheless attributes his renal condition to his service-connected PTSD, the Board notes that the Veteran is not shown to have the medical qualifications to render an opinion as to the etiology of his chronic renal failure, which would certainly require medical expertise.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, in light of the above, the preponderance of the evidence is against the Veteran's claim for service connection for chronic renal failure, to include as secondary to service-connected PTSD and medication therefor; the benefit of the doubt rule is not for application.


ORDER

Entitlement to service connection for chronic renal failure, to include as secondary to PTSD and medication therefor, is denied.


REMAND

The Veteran claims that he incurred chronic renal failure as a result of psychiatric treatment at the VA medical center with lithium.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service-connected if the disability (or death) was caused generally by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  

As noted above, the VA treatment records show that the Veteran was prescribed lithium as treatment for diagnosed bipolar disorder between October 1989 and August 1996.  He was diagnosed with chronic renal insufficiency in December 2002, and later chronic renal failure.

In August 2012, the Board remanded the Veteran's claim in part so that a new VA medical opinion could be obtained because the August 2005 VA medical opinion reflects that the examiner opined that "it would only be speculation to report the [V]eterans's renal insufficiency is caused by or due to prior lithium therapy."

Pursuant to the Board's remand directive, an October 2012 VA medical opinion was obtained.  The VA examiner essentially opined that the Veteran's renal condition did not constitute additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  The examiner reasoned as follows:  "Objective medical record documentation shows VA providers provided appropriate medical and mental health care, treatment, and monitoring of labs."  The Board finds that this rationale is not adequate and, therefore, that a remand is required for a new VA medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a new VA medical opinion based on a review of the claims file, including a copy of this remand, to clarify whether it is "at least as likely as not" that the Veteran's chronic renal insufficiency and later renal failure constitutes additional disability caused by treatment by VA with lithium, and that was due to:

a) Carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA providers; or

b) An event not reasonably foreseeable, coincident to VA treatment, including treatment with lithium for the Veteran's bipolar disorder between October 1989 and August 1996.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


